[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court denies the defendant's Motion to Present Additional Evidence. The Magistrate's finding regarding the issue of bonding between father and child "should be assessed from the child's point of view" Memorandum of Decision Re: Motion to Open Judgment, December 15, 2001, Colella, F.S.M. The number of times the child did or did not have visitation with the defendant in prison would not affect this finding.
The court sustains the decision of the Family Support Magistrate. The Magistrate's findings were based on a review of the file, the evidence and the Guardian Ad Litem's report. This court finds no error.
  ___________________ SANDRA VILARDI LEHENY
CT Page 83